IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO       : No. 611
                              :
DOMESTIC RELATIONS PROCEDURAL : CIVIL PROCEDURAL RULES DOCKET
                              :
RULES COMMITTEE               :




                                   ORDER


PER CURIAM:



            AND NOW, this 10th day of December, 2014, David J. Slesnick, Esquire,

Allegheny County, is hereby reappointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years commencing January 25, 2015.